Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/CN2017/118591, filed December 26, 2017.  Claims 32-51 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted August 24, 2020 is acknowledged wherein claims 1-31 are canceled and claim 36 is amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “Z is a protecting group for hydroxy,” and the claim also recites “preferably 4,4-dimethoxytriphenylaklyl (DMTr) or 4-methoxytriphenylchloromethyl (MMT)” 
Regarding claim 33, the phrases "e.g. an ester of galactose" and “such as galactoacetate,” as well as "e.g. an ester of acetylgalactosamine" and “such as acetylgalactosamine acetate,” “such as a carbonylalkyl group,” preferably a C1-6 alkyl,” and “preferably Ax is selected from,” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 34, the phrases "preferably N is 1 or 6,” “preferably n1 is 1,” and “preferably n2 is 4,” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 35, the phrases "preferably, in the linker shown in formula (i), n is 1 or 6; preferably, in the linker shown in formula (ii), n1 is 1 and n2 is 4; preferably, in the linker shown in formula (iii), n1 is 1, n2 is 3 and n3 is 4; and preferably, in the linker shown in formula (iv), n is 1, preferably, in the linker shown in formula (v), n is 4; and preferably, the compound is selected from” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 38, numerous limitations reciting preferred embodiments for the oligonucleotide, modified nucleotides, phosphate containing backbone, and siRNA render the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).

    PNG
    media_image1.png
    58
    110
    media_image1.png
    Greyscale
 is linked to the oligonucleotide via a phosphotriester,” and “preferably the phosphotriester is,” render the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 40, the phrases “preferably, Y is 1,” and “preferably Y is 2,” render the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 41, the phrases “preferably, Y is 1,” “preferably Y is 2,” “preferably Y is 3,” and “preferably Y is 4,” render the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 42, the phrases “preferably, X is greater than 1,” and “preferably Y is greater than 1,” render the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 43, the phrases “preferably, in the linker shown in formula (i), n is 1 or 6,” “preferably, in the linker shown in formula (ii), n1 is 1 and N2 is 4,” “preferably, in the linker shown in formula (iii), n1 is 1 n2 is 3, and n3 is 4,” and “preferably, in the linker shown in formula (iv), n is 1,” render the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 44, the phrases “preferably, in the linker shown in formula (i), n is 1 or 6,” “preferably, in the linker shown in formula (ii), n1 is 1 and N2 is 4,” and “preferably, in the linker shown in formula (iii), n1 is 1 n2 is 3, and n3 is 4,” render the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 47, the phrase “preferably, the kit further comprises a reagent for the synthesis and/or modification of an oligonucleotide,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 48, the phrases “preferably, the pharmaceutical composition is used for the prevention and/or treatment of a liver related disease in a subject,” and “preferably, the liver related disease is selected from,” render the claim indefinite because it is unclear whether the limitation(s) following the word “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 49, the phrases “preferably, the oligonucleotide is as defined in claim 40,” and “preferably, the method used is solid phase synthesis,” render the claim indefinite because it is unclear whether the limitation(s) following the word “preferably,” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 51, the phrases “e.g. 2-9 times” and “preferably, in the steps (1) and (2),” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of the present office action, all of the above claims are interpreted as if the aforementioned indefinite limitations are purely optional and carry no weight in defining the broadest reasonable interpretation of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 depends from claim 36 and adds the sole non-optional limitation requiring that the oligonucleotide be single or double stranded.  As all oligonucleotides are either single or double stranded this limitation does not further limit the scope of the parent claim at all because any embodiment of claim 36 also falls within claim 38.  Similarly, claim 39 depends from claim 36 and adds the sole non-optional limitation that the recited chemical group is linked to either the 3’- terminal, the 5’- terminal, or the middle of the oligonucleotide.  Because the recitation of these three positions exhausts all the points at which a modifying group can be attached to an oligonucleotide, this limitation does not further limit the scope of the parent claim at all because any embodiment of claim 36 also falls within claim 39.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Note that limitations in claims 38 and 39 defining preferred embodiments of the claim are treated as optional and do not serve to further limit the scope of the claims.

Improper Multiple Dependent Claim
Claims 49 and 50 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from two different claims at once, but rather must depend 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-36, 38-45, and 47-51 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Albaek et al. (PCT international publication WO2017/178656, reference included with PTO-1449)
Independent claim 32 is directed to a compound having a formula comprising a ligand, a linker arm, and a phosphoramidite containing moiety having one of four structures R1-R4.  Dependent claim 33 defines the ligand as one of several structures based on galactose, N-acetylgalactosamine, or N,N’-diacetyllactosamine.  Dependent claim 34 specifies that the linker is one of several chemical structures.  Independent claim 36 is directed to an oligonucleotide having a group having a linker and ligand attached to a point on the oligonucleotide, having one of the same structures recited in claim 32.  Dependent claims 38 and 39 fail to further limit claim 36 and have the exact same scope.  Claims 40 and 41 specify that the oligonucleotide is either single or double stranded.  Claims 42-44 specify various patterns of limitations requiring that there be at least two linker-ligand residues attached to the 
Albaek et al. discloses mono-GalNAc conjugate moieties and nucleic acids attached to these moieties. (p. 2 lines 12-16) The modifying compounds include a single GalNAc moiety, a linker, and a trityl protected –OH, allowing for the incorporation of one or more GalNAc moieties at the 5’- or 3’- end of a nucleic acid molecule, such as an antisense nucleic acid or siRNA. (p. 2 lines 17-23) In this way, two or three GalNac conjugate moieties can be attached. (p. 3 lines 1-11) The Trityl-mono-GalNAC compounds can be phosphoramidates or phosphoramidites. (p. 3 lines 12-13) Albaek et al. also discloses methods of treatment comprising administering the GalNAc-oligonucleotide conjugates to a subject. (p. 3 lines 16-20)
In a preferred embodiment the GalNAc-phosphoramidite building block has a structure analogous to that recited in instant claims 32-35 when R is R1, Ax is A1, and L is (i). (p. 21 line 21 – p. 22 line 23, also preferred embodiment structure XVI on p. 25) Preferred oligonucleotide-GalNAc conjugates are disclosed which fall within the structure recited in instant claims 36 and 38-39. (pp. 28-32) The linker can be attached to either the 5’- or 3’- terminus of the oligonucleotide. (p. 27 lines 5-8) As these structures have two attached linker-ligand residues they fall within the scope of claims 42-45 or cause one skilled in the art to at once envisage these structures.  The nucleic acid can be either single or double stranded, as required by claims 40 and 41. (p. 4 lines 19-21) These conjugates can be included in pharmaceutically acceptable formulations and compositions, comprising the nucleic acid, a pharmaceutically acceptable diluent, falling within the scope of claim 48. (p. 47 – p. 48 line 8) The formulations can be packaged in a container, thereby being a kit as recited in claim 47. (p. 48 lines 17-25)

For these reasons Albaek et al. anticipates the claimed invention.

Claims 32-36, 38-41, 43, 45, and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albaek et al. ‘601. (PCT international publication WO2016/055601, reference included with PTO-1449)
Independent claim 32 is directed to a compound having a formula comprising a ligand, a linker arm, and a phosphoramidite containing moiety having one of four structures R1-R4.  Dependent claim 33 defines the ligand as one of several structures based on galactose, N-acetylgalactosamine, or N,N’-diacetyllactosamine.  Dependent claim 34 specifies that the linker is one of several chemical structures.  Independent claim 36 is directed to an oligonucleotide having a group having a linker and ligand attached to a point on the oligonucleotide, having one of the same structures recited in claim 32.  Dependent claims 38 and 39 fail to further limit claim 36 and have the exact same scope.  Claims 40 and 41 specify that the oligonucleotide is either single or double stranded.  Claim 43 specifies a particular pattern of specific ligand and linker moieties.  Claims 47 and 48 are directed to kits and pharmaceutical compositions comprising the same compounds of claims 32 and 36.  Claim 49 is directed to methods comprising steps of attaching the phosphoramidite compounds of claim 32 to an oligonucleotide.
2)n-) A specific phosphoramidite compound anticipating the claimed invention is disclosed for example in step 5 at the top of p. 52.  The GalNAc oligonucleotides are prepared by a process comprising steps of providing a nucleic acid molecule on a support and reacting a nucleotide phosphoramidite with the nucleic acid. (p. 22 line 30 – p. 23 line 9) The oligonucleotide can be either a double stranded siRNA (p. 37 lines 24-35) or a single stranded RNA. (p. 38 lines 20-25) Albaek et al. ‘601 furthermore discloses compositions of the nucleic acid conjugate with a pharmaceutically acceptable diluent, carrier, salt, or adjuvant. (p. 58 lines 25-31)
For these reasons Albaek et al. ‘601 anticipates the claimed invention.

Claims 32, 33, 36, 38-44, and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manoharan et al. (US pre-grant publication 2015/0119445, cited in PTO-892)
Independent claim 32 is directed to a compound having a formula comprising a ligand, a linker arm, and a phosphoramidite containing moiety having one of four structures R1-R4.  Dependent claim 33 defines the ligand as one of several structures based on galactose, N-acetylgalactosamine, or N,N’-diacetyllactosamine.  Independent claim 36 is directed to an oligonucleotide having a group having a linker and ligand attached to a point on the oligonucleotide, having one of the same structures recited in claim 32.  Dependent claims 38 and 39 fail to further limit claim 36 and have the exact same scope.  Claims 40 and 41 specify that the oligonucleotide is either single or double stranded.  Claim 42 specifies that there be at least two linker-ligand residues attached to the oligonucleotide.  Claims 47 and 48 are directed to kits and pharmaceutical compositions comprising the same compounds of claims 32 and 36.  
Manoharan et al. discloses conjugates of a carbohydrate moiety to an iRNA agent. (p. 4 paragraph 69) The carbohydrate is attached by a functional group linking the ligand and the oligonucleotide, or an attachment group such as a phosphoramidite. (p. 5 paragraph 71) In a preferred embodiment the carrier group linking the different components is a cyclic pyrroline ring. (p. 5 paragraph 76) In a more specific preferred embodiment the pyrroline ring has a structure equivalent to R3 in the instant claims. (p. 7 paragraphs 129-133) Such structures anticipate instant claim 32 when X is phosphoramidite and claim 36 when X is an oligonucleotide. (p. 7 paragraphs 129-133) In one embodiment the ligand is N-acetylgalactosamine, which is a ligand according to claim 33. (p. 2 paragraph 16) In one embodiment the linker is an amide having a structure falling within formula (ii) in claim 34. (p. 26 paragraph 266) The RNA agent can be either single stranded or double stranded. (p. 37 paragraphs 317-319) Multiple sugar ligands can be attached to the nucleic acid. (figures 4, 5, 25, and 35) The conjugates can be formulated as pharmaceutical compositions comprising a pharmaceutically acceptable carrier. (p. 55 paragraphs 516-517)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Albaek et al. (PCT international publication WO2017/178656, reference included with PTO-1449)
2)m-C(=O)-, and n is 2.  As all of these modifications are disclosed by Albaek, one of ordinary skill in the art would have found it to be obvious to try close structural variations of this conjugate in order to discover improved derivatives thereof.
Therefore the invention taken as a whole is prima facie obvious.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (US pre-grant publication 2015/0119445, cited in PTO-892)
The disclosure of Manoharan et al. is discussed above.  Manoharan et al. does not disclose a specific structure wherein the group Q is a cholesterol ligand.  However, Manoharan et al. does disclose oligonucleotide conjugates wherein N-acetylgalactosamine ligands and cholesterol are attached to one end of the RNA. (p. 28 paragraph 300)
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the cholesterol moiety to the free hydroxyl moiety at position Q in the claimed structure.  One of ordinary skill in the art would have understood based on the disclosure of Manoharan et al. that cholesterol and N-acetylgalactosamine can be attached to the same RNA conjugate, and would have found it to be obvious to experiment with different potential points of attachment to the backbone.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 36, 38, 39, 41, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/753326 (reference application, unpublished, cited in PTO-892, herein referred to as ‘326). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of ‘326 anticipates the claimed invention.  Specifically this claim is directed to a siRNA (double stranded) molecule to which an N-acetylgalactosamine ligand is conjugated using a linker and branching moiety falling within option (1) and liker (i) in instant claim 36.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/20/2021